Case 2:19-cv-00608-JPH-MJD Document 12 Filed 05/14/20 Page 1 of 7 PageID #: 247




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   TERRE HAUTE DIVISION

 ANTONIO CANTU, SR.,                                  )
                                                      )
                               Petitioner,            )
                                                      )
                          v.                          )       No. 2:19-cv-00608-JPH-MJD
                                                      )
 INDIANA PAROLE BOARD, et al.                         )
                                                      )
                               Respondents.           )

           ORDER DENYING PETITION FOR A WRIT OF HABEAS CORPUS

        Petitioner Antonio Cantu, Sr., an inmate in the Federal Bureau of Prisons, filed this

 28 U.S.C. § 2241 petition challenging a detainer for Indiana state parole violation number

 PV-11-0750. The respondent has answered the petition, arguing that it should be denied because

 Mr. Cantu's claim is procedurally defaulted and not cognizable on habeas review. Dkt. 9.

 Mr. Cantu has filed a reply. For the reasons below, Mr. Cantu's petition is DENIED.

                                             I. Background

        Mr. Cantu was convicted of robbery in Indiana in October 2008 and released on parole in

 March 2010. On March 9, 2011, while on parole for the 2008 robbery conviction, Mr. Cantu

 robbed a bank in Michigan City, Indiana. As a result, he was charged and pled guilty to bank

 robbery in federal court. See United States v. Cantu, 3:11-cr-00040-RLM (N.D. Ind.), dkt. 9

 (indictment) and dkt. 38 (sentencing memorandum).

        Meanwhile, in March 2011, the Indiana Parole Board issued a parole violation warrant

 alleging that Mr. Cantu failed to report, failed to follow his agent's instructions, and engaged in

 criminal conduct—namely bank robbery. In February 2014, the Indiana Parole Board lodged a

 detainer for Mr. Cantu with the United States Penitentiary in Tucson, Arizona, where Mr. Cantu



                                                  1
Case 2:19-cv-00608-JPH-MJD Document 12 Filed 05/14/20 Page 2 of 7 PageID #: 248




 was in custody. Cantu v. Hill, 2:17-cv-00285 (S.D. Ind.), dkt. 19-3 (detainer request and

 confirmation).

        Mr. Cantu filed a habeas corpus petition challenging the detainer in this Court in 2017.

 Cantu v. Hill, 2:17-cv-00285 (S.D. Ind.). That petition was dismissed as premature.

        Mr. Cantu has also attempted to challenge the detainer in state court, filing at least two

 "motion[s] to adjudicate." Dkt. 9-3; dkt. 9-5. The state trial court denied both motions, informing

 Mr. Cantu that he "must address this matter with the Indiana Parole Board." Dkt. 9-3; dkt. 9-6.

 But Mr. Cantu asserts he has "filed motion and over 50 letters with the Indiana Parole [Board] and

 were all denied." Dkt. 11 at 2.

        In December 2019, Mr. Cantu filed a petition for a writ of habeas corpus in this Court,

 dkt. 1, and he has since filed an amended petition, dkt. 4. The amended petition alleges that the

 Indiana Parole Board's detainer violates the ex post facto clause because it reduces his eligibility

 for federal programs and potential good conduct credits. He acknowledges the parole violation and

 seeks an order directing the Indiana Parole Board to adjudicate his parole violation now instead of

 waiting until his federal sentence is served. Id. at 22−23, 28.

                                            II. Discussion

        A. Custody and Proper Respondent

        As the respondent rightly notes, dkt. 9 at 4, Mr. Cantu is not challenging any custody

 pursuant to the judgment of a state court. Accordingly, this petition is properly brought under

 28 U.S.C. § 2241, not 28 U.S.C. § 2254. Walker v. O’Brien, 216 F.3d 626, 633 (7th Cir. 2000).

        The Indiana Parole Board, a state executive agency, has lodged the detainer Mr. Cantu

 challenges in this action. Accordingly, the Indiana Parole Board is the only proper respondent.




                                                   2
Case 2:19-cv-00608-JPH-MJD Document 12 Filed 05/14/20 Page 3 of 7 PageID #: 249




        B. Procedural Default

        When a prisoner brings a habeas corpus petition pursuant to 28 U.S.C. § 2254, a federal

 court cannot grant relief unless

        (A) the applicant has exhausted the remedies available in the courts of the State; or

        (B)(i) there is an absence of available State corrective process; or

        (ii) circumstances exist that render such process ineffective to protect the rights of the
             applicant.

 28 U.S.C. § 2254(b)(1). A prisoner seeking relief under § 2241 is not subject to § 2254's exhaustion

 requirement, but federal courts still may require exhaustion as a matter of comity. United States v.

 Castor, 937 F.2d 293, 296−97 (7th Cir. 1991); see Olsson v. Curran, 328 F. App'x 334, 335

 (7th Cir. 2009) (requiring exhaustion for § 2241 petition). To exhaust a claim for habeas review, a

 petitioner "'must give the state courts one full opportunity to resolve any constitutional issues by

 invoking one complete round of the State’s established appellate review process.'" Snow v. Pfister,

 880 F.3d 857, 864 (7th Cir. 2018) (quoting O'Sullivan v. Boerckel, 526 U.S. 838, 845 (1999)).

        If a petitioner brings a claim in a federal habeas petition before fairly presenting it under

 Boerckel, and if it is too late to bring the claim in state court, the claim is defaulted. Guest v.

 McCann, 474 F.3d 926, 930 (7th Cir. 2007). The respondent bears the burden of showing that a

 claim is procedurally defaulted on this basis. Grigsby v. Cotton, 456 F.3d 727, 732 (7th Cir. 2006).

        The respondent argues that Mr. Cantu has procedurally defaulted his claims by failing to

 present them through one complete round of review in Indiana state court. Dkt. 9 at 4−5. But the

 respondent has not shown what, if any, state corrective processes were available to Mr. Cantu.

 The respondent asserts that Mr. Cantu cannot file a post-conviction petition unless and until the

 Indiana Parole Board revokes his parole. Dkt. 9 at 1−2. But Mr. Cantu's claim is that the Indiana

 Parole Board's failure to revoke his parole is unlawfully extending his federal custody. If Mr. Cantu


                                                  3
Case 2:19-cv-00608-JPH-MJD Document 12 Filed 05/14/20 Page 4 of 7 PageID #: 250




 cannot pursue a remedy until precisely when his claim becomes moot, the remedy is not available

 in any meaningful sense of the word.

        The respondent notes that Mr. Cantu did not raise any federal claim in his "motion[s] to

 adjudicate" the parole violation in state court. Dkt. 9 at 4−5. But it is far from clear that a motion

 to adjudicate is an available state corrective process. The state court didn't think so; it directed

 Mr. Cantu to take the issue up with the Indiana Parole Board. Dkt. 9-4; dkt. 9-6. The respondent

 does not argue that Mr. Cantu failed to exhaust that process. Cf. dkt. 11 at 2 (Mr. Cantu asserting

 that he "filed motion and over 50 letters with the Indiana Parole [Board] and were all denied").

        Finally, the respondent notes, "Because Cantu’s claim is not entirely clear, it is possible

 that other avenues for relief are available and would need to be pursued before his claim were

 exhausted." Dkt. 9 at 2 n.1. But it is the respondent's burden to show which avenues for relief were

 available. Grigsby, 456 F.3d at 732. The respondent has failed to meet that burden, so Mr. Cantu's

 claim is not procedurally defaulted.

        C. Ex Post Facto 1

        The Constitution prohibits states from "pass[ing] any . . . ex post facto law." Art. 1, § 10.

 The "ex post facto clause bars a retroactive law if it creates a significant risk of a higher sentence.”

 Cross v. United States, 892 F.3d 288, 304−05 (7th Cir. 2018) (cleaned up).

        Mr. Cantu alleges that the Indiana Parole Board's detainer effectively increased his federal

 sentence for bank robbery. Dkt. 4 at 2−5. But the Indiana Parole Board merely applied existing

 law. See 220 Ind. Adm. Code § 1.1-2-5(b) ("When a parolee is convicted of a crime in another

 jurisdiction, the board shall determine whether a parole violation warrant is to be issued and filed



 1
  The respondent asserts that Mr. Cantu does not raise any federal constitutional claims. In light of
 Mr. Cantu's repeated citation to the ex post facto clause of Article 1, Section 10, the respondent's
 assertion is not well taken. Dkt. 4 at 2−5.
                                                    4
Case 2:19-cv-00608-JPH-MJD Document 12 Filed 05/14/20 Page 5 of 7 PageID #: 251




 as a detainer in the other jurisdiction."). Moreover, Mr. Cantu has no other constitutional right to

 a prompt adjudication of his parole revocation warrant. Moody v. Daggett, 429 U.S. 78, 89 (1976)

 ("[The petitioner] has been deprived of no constitutionally protected rights simply by issuance of

 a parole violator warrant. The Commission therefore has no constitutional duty to provide

 petitioner an adversary parole hearing until he is taken into custody as a parole violator by

 execution of the warrant."). Accordingly, Mr. Cantu's § 2241 petition is DENIED.

        Because Mr. Cantu challenges only an executive detainer, not any custody imposed by a

 state court, the Court need not decide whether he is entitled to a certificate of appealability. See,

 e.g., Walker, 216 F.3d at 637−38.

                             III. Motion for Appointment of Counsel

        Mr. Cantu has moved for counsel. The Court may appoint counsel for a § 2241 petition

 when it “determines that the interests of justice so require.” 18 U.S.C. § 3006A(a)(2)(B);

 see Winsett v. Washington, 130 F.3d 269, 281 (7th Cir. 1997) (applying the “interests of justice”

 standard); cf. Martel v. Clair, 565 U.S. 648, 663 (2012) (same, noting that the standard

 “contemplates a peculiarly context-specific inquiry”). A decision not to appoint counsel evidences

 an abuse of discretion only “if, given the difficulty of the case and the litigant’s ability,

 [the petitioner] could not obtain justice without an attorney, he could not obtain a lawyer on his

 own, and he would have had a reasonable chance of winning with a lawyer at his side.” Winsett,

 130 F.3d at 281. Mr. Cantu has shown the ability to articulate and argue in support of his claim,

 but he has no reasonable chance of success, even with the assistance of counsel. His motion for

 appointment of counsel, dkt. [10], is therefore DENIED.




                                                  5
Case 2:19-cv-00608-JPH-MJD Document 12 Filed 05/14/20 Page 6 of 7 PageID #: 252




                                        IV. Motion to Seal

        In March 2020, Mr. Cantu filed a motion to seal this case. Dkt. 8. He also filed under seal

 his amended petition and a motion for leave to proceed in forma pauperis. Dkts. 4 and 5.

        "To seal a case, a party must file a motion requesting that the court seal the case with a

 proposed order at or before the time the party files its initial pleading." S.D. Ind. L.R. 5-11(a).

 Mr. Cantu filed his motion to seal more than three months after filing his initial pleading.

 Moreover, he has not shown good cause to maintain the case under seal. S.D. Ind. L.R. 5-11(e)(2).

 Accordingly, his motion to seal, dkt. [8], is DENIED.

        As for the sealed individual filings, "[t]he clerk may not maintain under seal any document

 unless authorized to do so by statute, rule, or court order." S.D. Ind. L.R. 5-11(b). And "[u]nless

 the sealed filing is authorized by statute, rule, or prior court order," any sealed filing must be

 accompanied by a motion demonstrating good cause to maintain the document under seal.

 S.D. Ind. L.R. 5-11(d)(2)(A), (e)(2). Again, Mr. Cantu has failed to comply. Accordingly, 21 days

 after entry of this Order, the clerk is directed to unseal docket entries 4 and 5. S.D. Ind.

 L.R. 5-11(g).

                                          V. Conclusion

        The clerk is directed to terminate Curtis Hill, Jr., and the Indiana Department of

 Correction as respondents in this action. Mr. Cantu's motion to appoint counsel, dkt. [10],

 is DENIED. Mr. Cantu's motion to maintain this case under seal, dkt. [8], is DENIED, and

 21 days after entry of this Order, the clerk is directed to unseal docket entries 4 and 5.

        Finally, Mr. Cantu's petition for a writ of habeas corpus is DENIED.

 SO ORDERED.

 Date: 5/14/2020



                                                 6
Case 2:19-cv-00608-JPH-MJD Document 12 Filed 05/14/20 Page 7 of 7 PageID #: 253




 Distribution:

 ANTONIO CANTU, SR.
 07448-027
 TERRE HAUTE – USP
 TERRE HAUTE U.S. PENITENTIARY
 Inmate Mail/Parcels
 P.O. BOX 33
 TERRE HAUTE, IN 47808

 Jesse R. Drum
 INDIANA ATTORNEY GENERAL
 jesse.drum@atg.in.gov




                                      7
